DETAILED ACTION
This office action is in response to applicant's communication filed on 11/17/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action,  have been considered with the results that follow: 
Claims 1, 8 and 14 are amended.
Claims 2 and 15 are canceled.
Claims 1, 3-14 and 16-20 are now pending in this application.

	Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.
With respect to arguments on page 14 “...paragraph [0040] of Knowles, which the Examiner appears to be citing, does not adjust the size of the two storage areas, rather it adjusts the threshold for determining”:
	Kowles discloses in para[0040]: “...When new data is received, the distribution may be updated. If the new data is more compressible than most of the data in the relatively low latency storage, then at least some of the compressible data stored in the relatively low latency storage area may be moved to the relatively high latency storage and the new data may be stored in the relatively low latency storage area...  referred to as tier replacement” and thereby teaches capacity of (low and high compressible) storage areas being changed (increased or decreased) based on a compressibility of new data. This in turn teaches procuring capacity (licensing) for a storage area that needs to be expanded to accommodate new data. 
	Examiner would also like to point out that the office action does not rely on Kowles as teaching “adjusting, based on the third determination, the low deduplication LSC and the high deduplication LSC by the first required overdraft storage capacity;”, instead cites to Murase FIG.7, paras [0050-51].
	
With respect to arguments on page 14 “However, paragraphs [0051] and [0093] do not disclose that this shifting of Tier2 to Tierl is based on data that is received, but rather based on maintaining a certain size of margin space between the Tier1
and Tier2 pools.”:	
	Murase discloses in FIG.13, para[0093]: “Step 1930: Free space management module 200 compares “v_ReturnSize” with the free space 1002 of the Tier2 pool minus the threshold value. If the Tier2 pool does not have enough remaining free space to accommodate the entire quantity of returning Tier2 chunks, the process calls the Tier2 pool expansion process described above in FIG. 12 starting at Step 1820;...”, Here, “v_ReturnSize” teaches ‘required overdraft storage capacity’, and it is evident that the shifting of space/expansion of Tier2 is based on the size of “returning Tier2 chunks”, which teaches data that is to be stored in Tier2 and is equivalent to “data received”.  Also see FIG.7, Tier 2 chunks 1107” read on ‘required overdraft storage capacity’, as it represents data received/to be stored and the required space needed in Tier1 pool).
	As such, the rejection of the claim is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde (US 2013/0297873 A1) in view of Kowles (US 2017/0090775 A1), Prahlad (US 2013/0024424 A1) and Murase (US 2009/0276588 A1). 

Regarding claim 1, 
		Hyde teaches A method for storing data, comprising: (in para[0007]: “...various embodiments for improving data storage and retrieval performance...”)
		receiving a first data storage request comprising a first original data; (para[0023]: “The storage controller 6 stores in cache 14 data updates received from the hosts 2a, b ... n to write to the virtual storage volumes 22, 24, and 26 (and thereby to volumes 28, 30, and 32...”)
		deduplicating the first original data to obtain a first deduplicated data and a ...; (paras [0027-28]: “...As the write data 52 is processed through the data deduplication engine 17, and as previously described, the write data 52 is tested for duplication with existing storage, and the deduplication engine passes the frequency and index information 56 to the storage/ data frequency index map 15. Storage systems that incorporate data deduplication functionality as shown in FIG.2, include a reference count for each chunk of data, which indicates how many chunks of virtual storage map onto a single chunk of physical storage, among other indications...”; It is implicit that deduplicated write data is determined by the deduplication engine 17 and “reference count” can be used to calculate the deduplication ratio)
		making a first determination that the first deduplication ratio is below a deduplication ratio threshold,... (paras [0030-31]: “FIG.3.... Method 100 begins (step 102) by utilizing reference count information as previously described to determine an appropriate level (e.g., heat) of tiered storage for a particular referenced data segment (step 104)...”, “FIG.4... Method 110 begins (step 112) by examining reference count data obtained from the deduplication engine (step 114). Based on the reference count information or/and an implemented policy, the appropriate level for the reference data segment is initially established (step 116). If, for example, the reference count information on first access to any data segment has a reference count value that is higher than a predetermined threshold (step 118)...” and FIG.4: “Step 118, N” teach that a determination is made if deduplication ratio is below a threshold)
		and storing the first deduplicated data in the low deduplication LSC, ... (para[0029]: “Based at least in part on such activity, the storage management module 18 may determine where to place a particular data segment (e.g., in which of volumes 28, 30, and 32 as shown in FIG.1)” teaches storing data in appropriate volume/storage tier)
	
		While Hyde teaches calculating a reference count for each chunk of data that is requested to be stored, it doesn’t explicitly teach ...first deduplication ratio, wherein the first deduplication ratio is a ratio of a size of the first original data to a size of the first deduplicated data; ..., wherein a storage capacity comprises licensed storage capacity (LSC) and unlicensed storage capacity and wherein the deduplication ratio threshold separates the LSC into a low deduplication LSC and a high deduplication LSC for capacity licensing based on the deduplication ratio threshold;...
		Kowles teaches ...first deduplication ratio, wherein the first deduplication ratio is a ratio of a size of the first original data to a size of the first deduplicated data; (in para[0073], FIG.4: “Device 105-b may analyze data 1 in relation to a compression algorithm to determine the compressibility of data 1. The analysis may result in a compressibility score for data 1...”; para[0007]: “...the result may include a score of compression savings associated with the portion of the first data. Compression savings may be a percentage. For example, compression savings may be defined as (1-(Compressed Size/Original Size))*l00”; “compressibility score” read on ‘deduplication ratio’; A percentage can be 
		...wherein the deduplication ratio threshold separates the LSC into a low deduplication LSC and a high deduplication LSC for capacity licensing based on the deduplication ratio threshold; (in paras [0054-55]: “Analysis module 215 may receive a compressibility score and allocation module 220 may steer data to one of two or more storage areas based on the compressibility score. With at least two storage areas, upon determining the result of the compression algorithm analysis indicates the score of compression savings satisfies a threshold associated with the first storage area, allocation module 220 may store the first data in the first storage area. Upon determining the result of the compression algorithm analysis indicates the score of compression savings satisfies a threshold associated with the second storage area, allocation module 220 may store the first data in the second storage area... As one example, allocation module 220 may allocate sampled data to disk (relatively high latency) when the compressibility score is between 0% and 50%, and may allocate sampled data to solid state storage (relatively low latency) when the compressibility score is between 51 % and 100%.”, paras [0007,13,30,38, 55], FIG.5, paras [0073-77]: “...device 105-b may determine whether the compressibility score for data 1 satisfies a threshold for one of the storage tiers from tier 1 of 150-a to tier n of 155-a...” teach thresholds associated with separate storage tiers/ capacities, corresponding to high or low compressibility/deduplication score/ratio; para[0040]: “distribution of compressibility among all stored files or objects may be tracked. Those files that are most compressible may be stored in a relatively low latency storage area (e.g., SSD), and those files that are least compressible may be stored in a relatively high latency storage area (e.g., HDD). When new data is received, the distribution may be updated. If the new data is more compressible than most of the data in the relatively low latency storage, then at least some of the compressible data stored in the relatively low latency storage area may be moved to the relatively high latency storage and the new data may be stored in the relatively low latency storage area...  referred to as tier replacement” teaches capacity of low and high compressible storage areas increased or decreased based on a compressibility/deduplication threshold, which in turn teaches procuring capacity (licensing) based on the threshold)
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyde to incorporate the teachings of Kowles and enable Hyde to calculate a deduplication ratio for data requested to be stored and enable a storage system comprising different capacities/tiers based on deduplication ratio threshold, as doing so would enable storing most compressible data in a low latency storage area (e.g., SSD), and least compressible data in a high latency storage area (e.g., HDD) (Kowles, para[0040]).

		Prahlad teaches ...wherein a storage capacity comprises licensed storage capacity (LSC) and unlicensed storage capacity and... (para[0107]: “A provisioning policy is a set of preferences, priorities, rules and/or criteria that specify how various clients 130... may utilize various system resources, including resources such as available storage on cloud storage sites 115A-N... A provisioning policy may specify, for example, data quotas for particular clients 130 (e.g. a gigabyte amount of data that can be stored monthly, quarterly or annually)...If a client... exceeds the policy, then a budget for that client/department may be charged for excess storage or resource allocation” and para[340]: “A software as a service model also permits clients 130 to utilize data management services and cloud storage on a capacity or utilization basis ( e.g., per-gigabyte pricing), without fixed capital expenditures (e.g., expenditures for a set of vendor-specific cloud boxes or a software or hardware license)...” teach storage capacity that can be provisioned as needed, which in turn teaches that the storage would comprise licensed and unlicensed capacity).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyde to incorporate the teachings of Prahlad and enable Hyde to support storage comprising licensed and unlicensed capacity, as doing so would enable a flexible data management approach that includes cloud-based storage and balances capacity, compliance and cost requirements (Prahlad, para[0469]).

		While Hyde discusses determining available space in a particular storage tier and promoting, swapping or demoting data between different storage tiers based on available space and reference count information (paras [0038-43] FIG.5), it does not explicitly teach ...making a second determination, based on the first determination, that insufficient unallocated low deduplication LSC is available to consolidate the first deduplicated data; identifying, based on the second determination, a first required overdraft storage capacity; making a third determination that sufficient unallocated high deduplication LSC is available to subsume the first required overdraft storage capacity; adjusting, based on the third determination, the low deduplication LSC and the high deduplication LSC by the first required overdraft storage capacity; ...wherein the first required overdraft storage capacity is a difference between a required LSC needed to consolidate the first deduplicated data and an available LSC representing the unallocated low deduplication LSC.
		Murase teaches ...making a second determination, based on the first determination, that insufficient unallocated LSC is available to consolidate the first deduplicated data; (in FIG.7, paras [0050-51]: “...the Tier2 pool 230-2 is approaching its own threshold 1003... State 1-3 illustrates that the free space management module 200 may thereafter move a certain amount of Tier2 chunks 1107 from Tier2 pool 230-2 to Tier1 pool 230-1” teaches that a determination is made if Tier2 pool has insufficient space to store additional chunks, considering the threshold and margin space that needs to be reserved; Also see para[0045]: “margin space 660”; para[0048]: “Free space 1002, Threshold 1003”; “Tier2” read on ‘licensed storage capacity (LSC)’; “Free space” read on ‘unallocated LSC’)
		identifying, based on the second determination, a first required overdraft storage capacity; (FIG.7, para[0051]: “Tier2 chunks 1107” read on ‘first required overdraft storage capacity’ as it represents the required space needed in Tier1 pool)
		making a third determination that sufficient unallocated high deduplication LSC is available to subsume the first required overdraft storage capacity; (FIG.7, para[0051]: “...This action increases the free space 1002 of the Tier2 pool 230-2 while also maintaining a certain size of a margin space 1104 in the Tier1 pool 230-1. As discussed above, the margin space 1004 is a reserved amount of free capacity reserved in the Tier1 pool for allocation of new Tier1 chunks so that the entire added capacity is not filled with Tier2 chunks...” teaches that a determination is made if there is sufficient space available in Tier1 pool to subsume the Tier2 chunks; “Tier1” read on ‘high deduplication licensed storage capacity (LSC)’)
		adjusting, based on the third determination, the low deduplication LSC and the high deduplication LSC by the first required overdraft storage capacity; (FIG.7, paras [0050-51] teach that storage space in Tier1 pool is adjusted and utilized to store Tier2 chunks, thereby increasing Tier2’s logical capacity) 
		...wherein the first required overdraft storage capacity is a difference between a required LSC needed to consolidate the first deduplicated data and an available LSC representing the unallocated low deduplication LSC. (in FIG.7, para[0051]: “Tier 2 chunks 1107” read on ‘required overdraft storage capacity’ as it represents the required space needed in Tier1 pool; Also see FIG.13, para[0093]: “Step 1930: Free space management module 200 compares “v_ReturnSize” with the free space 1002 of the Tier2 pool minus the threshold value. If the Tier2 pool does not have enough remaining free space to accommodate the entire quantity of returning Tier2 chunks, the process calls the Tier2 pool expansion process described above in FIG. 12 starting at Step 1820;...”, “v_ReturnSize” read on ‘required overdraft storage capacity’, Here, “v_ReturnSize” teaches ‘required overdraft storage capacity’, “returning Tier2 chunks” teaches data received/to be stored)
Hyde to incorporate the teachings of Murase and enable Hyde to determine if there is sufficient unallocated space in the appropriate storage capacity/tier and adjust/use space, if available, from other storage capacities/tiers, as doing so would enable deploying a particular amount of storage capacity when it is actually needed and reduce storage resource costs by minimizing the entire amount of unutilized space in a tiered storage system (Murase, para[0026]).

Regarding claim 3,
		Hyde as modified by Kowles, Prahlad and Murase teaches all the claimed limitations as set forth in the rejection of claim 1 above.
		Hyde as modified by Kowles, Prahlad and Murase further teach The method of claim 1, further comprising: 
		receiving a second data storage request comprising a second original data; (in Hyde, para[0023]: “...data updates received from the hosts 2a, b ... n to write to the virtual storage volumes 22, 24, and 26...”)
		deduplicating the second original data to obtain a second deduplicated data and a second deduplication ratio; (in Hyde, paras [0027-28]: “...As the write data 52 is processed through the data deduplication engine 17, and as previously described, the write data 52 is tested for duplication with existing storage, and the deduplication engine passes the frequency and index information 56 to the storage/ data frequency index map 15. Storage systems that incorporate data deduplication functionality as shown in FIG.2, include a reference count for each chunk of data, which indicates how many chunks of virtual storage map onto a single chunk of physical storage, among other indications...”; It is implicit that deduplicated write data is determined by the deduplication engine 17 and “reference count” can be used to calculate the deduplication ratio; in Kowles, para[0073], FIG.4: “Device 105-b may analyze data 1 in relation to a compression algorithm to determine the compressibility of data 1. The analysis may result in a compressibility score for data1...”; para[0007]: “...the result may include a score of compression savings associated with the portion of the first data. Compression savings may be a percentage. For example, compression savings may be defined as (1-(Compressed Size/Original Size))*l00”, “compressibility score” read on ‘deduplication ratio’; A percentage can be represented as a ratio, such as, 25% = 1:4; Also see para[0055])
	 	making a fourth determination that the second deduplication ratio is below the deduplication ratio threshold; (in Hyde, paras [0030-31]: “FIG.3.... Method 100 begins (step 102) by utilizing reference count information as previously described to determine an appropriate level (e.g., heat) of tiered storage for a particular referenced data segment (step 104)...”, “FIG.4... Method 110 begins (step 112) by examining reference count data obtained from the deduplication engine (step 114)... If, for example, the reference count information on first access to any data segment has a reference count value that is higher than a predetermined threshold (step 118)...”, FIG.4: “Step 118, N” teach determination is made if deduplication ratio is below a threshold)
		making a fifth determination, based on the fourth determination, that insufficient unallocated low deduplication LSC is available to consolidate the second deduplicated data; (in Murase, paras [0080-81]: “FIG.12 illustrates an exemplary process of Tier2 pool extension... The process is executed by free space management module 200, and is triggered initially when generation of a Tier2 chunk is required... Step 1800: When used space 1001 of Tier2 pool has reached the threshold 1003, the process goes to Step 1810...” teaches that there is insufficient space in Tier2)
		identifying, based on the fifth determination, a second required overdraft storage capacity; (in Murase, para[0080]: size of newly generated and returned “Tier2 chunk” read on ‘required overdraft capacity’)
		making a sixth determination that insufficient unallocated high deduplication LSC is available to subsume the second required overdraft storage capacity; and (in Murase, FIG.12, para[0085]: “Step 1840: If the amount of available capacity remaining in the array group is not sufficient..”; Further, paras [0080 and 53-54] discusses a scenario where Tier1 and Tier2 pools reach threshold and so Tier2 chunk is returned to Tier2 pool - this teaches that there is insufficient space in Tier1 pool)
		issuing, based on the sixth determination, a LSC upgrade alert (para[0086]: “Step 1850: Free space management module 200 sends an alert to the administrator indicating that there is a lack of available capacity in the corresponding array group and that capacity needs to be added to the available array group capacity”).

Regarding claim 4, 
		Hyde as modified by Kowles, Prahlad and Murase teaches all the claimed limitations as set forth in the rejection of claim 1 above.
		Hyde as modified by Kowles, Prahlad and Murase further teach The method of claim 1, further comprising:
		receiving a second data storage request comprising a second original data; (in Hyde, para[0023]: “...data updates received from the hosts 2a, b ... n to write to the virtual storage volumes 22, 24, and 26...”)
		deduplicating the second original data to obtain a second deduplicated data and a second deduplication ratio; (in Hyde, paras [0027-28]: “...As the write data 52 is processed through the data deduplication engine 17, and as previously described, the write data 52 is tested for duplication with existing storage, and the deduplication engine passes the frequency and index information 56 to the storage/ data frequency index map 15. Storage systems that incorporate data deduplication functionality as shown in FIG.2, include a reference count for each chunk of data, which indicates how many chunks of virtual storage map onto a single chunk of physical storage, among other indications...”; It is implicit that deduplicated write data is determined by the deduplication engine 17 and “reference count” can be used to calculate the deduplication ratio; in Kowles, para[0073], FIG.4: “Device 105-b may analyze data 1 in relation to a compression algorithm to determine the compressibility of data 1. The analysis may result in a compressibility score for data1...”; para[0007]: “...the result may include a score of compression savings associated with the portion of the first data. Compression savings may be a percentage. For example, compression savings may be defined as (1-(Compressed Size/Original Size))*l00”, “compressibility score” read on ‘deduplication ratio’; a percentage can be represented as a ratio, such as, 25% = 1:4; Also see para[0055])
		making a fourth determination that the second deduplication ratio exceeds the deduplication ratio threshold; (in Hyde, paras [0030-31]: “FIG.3.... Method 100 begins (step 102) by utilizing reference count information as previously described to determine an appropriate level (e.g., heat) of tiered storage for a particular referenced data segment (step 104)...”, “FIG.4... Method 110 begins (step 112) by examining reference count data obtained from the deduplication engine (step 114)... If, for example, the reference count information on first access to any data segment has a reference count value that is higher than a predetermined threshold (step 118)...”, FIG.4: “Step 118, N” teach determination is made if deduplication ratio exceeds a threshold)
		making a fifth determination, based on the fourth determination, that sufficient unallocated high deduplication LSC is available to consolidate the second deduplicated data; and (in Murase, FIG.10, para[0058]: “Step 1500: Client host 110 writes data (e.g., sends a write command) to one of the thin provisioned volumes 220 on the storage system 100...”; para[0059]: “Step 1510: Thin provisioning module 800 checks whether a thin provisioning chunk has already been allocated for the specified portion of the thin provisioned volume identified in the write request (typically one or more logical blocks). If a thin provisioning chunk has already been allocated for the specified block(s)...” teaches that sufficient space is available) 	
		storing, based on the fifth determination, the second deduplicated data in the high deduplication LSC (para[0062]: “Step 1540: Thin provisioning module 800 executes the actual writing of data to the chunk allocated in Step 1530...”).  

Regarding claim 5, 
		Hyde as modified by Kowles, Prahlad and Murase teaches all the claimed limitations as set forth in the rejection of claim 1 above.
		Hyde as modified by Kowles, Prahlad and Murase further teach The method of claim 1, further comprising:
		receiving a second data storage request comprising a second original data; (in Hyde, para[0023]: “...data updates received from the hosts 2a, b ... n to write to the virtual storage volumes 22, 24, and 26...”)
		deduplicating the second original data to obtain a second deduplicated data and a second deduplication ratio; (in Hyde, paras [0027-28]: “...As the write data 52 is processed through the data deduplication engine 17, and as previously described, the write data 52 is tested for duplication with existing storage, and the deduplication engine passes the frequency and index information 56 to the storage/ data frequency index map 15. Storage systems that incorporate data deduplication functionality as shown in FIG.2, include a reference count for each chunk of data, which indicates how many chunks of virtual storage map onto a single chunk of physical storage, among other indications...”; It is implicit that deduplicated write data is determined by the deduplication engine 17 and “reference count” can be used to calculate the deduplication ratio; in Kowles, para[0073], FIG.4: “Device 105-b may analyze data 1 in relation to a compression algorithm to determine the compressibility of data 1. The analysis may result in a compressibility score for data1...”; para[0007]: “...the result may include a score of compression savings associated with the portion of the first data. Compression savings may be a percentage. For example, compression savings may be defined as (1-(Compressed Size/Original Size))*l00”, “compressibility score” read on ‘deduplication ratio’; A percentage can be represented as a ratio, such as, 25% = 1:4; Also see para[0055])
		making a fourth determination that the second deduplication ratio exceeds the deduplication ratio threshold; (in Hyde, paras [0030-31]: “FIG.3.... Method 100 begins (step 102) by utilizing reference count information as previously described to determine an appropriate level (e.g., heat) of tiered storage for a particular referenced data segment (step 104)...”, “FIG.4... Method 110 begins (step 112) by examining reference count data obtained from the deduplication engine (step 114)... If, for example, the reference count information on first access to any data segment has a reference count value that is higher than a predetermined threshold (step 118)...”, FIG.4: “Step 118, N” teach determination is made if deduplication ratio exceeds a threshold)
		making a fifth determination, based on the fourth determination, that insufficient unallocated high deduplication LSC is available to consolidate the second deduplicated data; (in Murase, FIG.7, paras [0050-51]: “...the Tier2 pool 230-2 is approaching its own threshold 1003... State 1-3 illustrates that the free space management module 200 may thereafter move a certain amount of Tier2 chunks 1107 from Tier2 pool 230-2 to Tier1 pool 230-1” teaches that a determination is made if Tier2 pool has insufficient space to store additional chunks, considering the threshold and margin space that needs to be reserved; Also see para[0045]: “margin space 660”; para[0048]: “Free space 1002, Threshold 1003”. The above process determines if there is sufficient space in Tier2 (‘Low Deduplication LSC’) and moves Tier2 chunks to Tier1, however, it is implicit that the same process can be applied for moving Tier1 chunks to Tier2, when Tier1 (‘High Deduplication LSC’) has insufficient space)
		identifying, based on the fifth determination, a second required overdraft storage capacity; (in Murase, FIG.7, para[0051]: “Tier 2 chunks 1107” read on ‘first required overdraft storage capacity’ as it represents the required amount of space needed in Tier1 pool)
		making a sixth determination that sufficient unallocated low deduplication LSC is available to subsume the second required overdraft storage capacity; (in Murase, FIG.7, para[0051]: “...This action increases the free space 1002 of the Tier2 pool 230-2 while also maintaining a certain size of a margin space 1104 in the Tier1 pool 230-1. As discussed above, the margin space 1004 is a reserved amount of free capacity reserved in the Tier1 pool for allocation of new Tier1 chunks so that the entire added capacity is not filled with Tier2 chunks...” teaches that a determination is made if there is sufficient space available in Tier1 pool to subsume the Tier2 chunks)
		adjusting, based on the sixth determination, the high deduplication LSC and the low deduplication LSC by the second required overdraft storage capacity; and (in Murase, FIG.7, paras [0050-51] teach that storage space in Tier1 pool is adjusted and utilized to store Tier2 chunks, thereby increasing Tier2’s logical capacity)
		storing the second deduplicated data in the high deduplication LSC (in Murase, FIG.7, paras [0050-51]: “...move a certain amount of Tier2 chunks 1107 from Tier2 pool 230-2 to Tier1 pool 230-1” teaches that Tier2 chunks 1107 are stored in Tier1 pool; Also in Hyde, para[0029]: “...storage management module 18 may determine where to place a particular data segment (e.g., in which of volumes 28, 30, and 32 as shown in FIG.1)” teaches storing data in appropriate volume/storage tier).

Regarding claim 6,
		Hyde as modified by Kowles, Prahlad and Murase teaches all the claimed limitations as set forth in the rejection of claim 1 above.
		Hyde as modified by Kowles, Prahlad and Murase further teach The method of claim 1, further comprising:
		receiving a second data storage request comprising a second original data; (in Hyde, para[0023]: “...data updates received from the hosts 2a, b ... n to write to the virtual storage volumes 22, 24, and 26...”)
		deduplicating the second original data to obtain a second deduplicated data and a second deduplication ratio; (in Hyde, paras [0027-28]: As the write data 52 is processed through the data deduplication engine 17, and as previously described, the write data 52 is tested for duplication with existing storage, and the deduplication engine passes the frequency and index information 56 to the storage/ data frequency index map 15. Storage systems that incorporate data deduplication functionality as shown in FIG.2, include a reference count for each chunk of data, which indicates how many chunks of virtual storage map onto a single chunk of physical storage, among other indications...”; It is implicit that deduplicated write data is determined by the deduplication engine 17 and “reference count” can be used to calculate the deduplication ratio; in Kowles, para[0073], FIG.4: “Device 105-b may analyze data 1 in relation to a compression algorithm to determine the compressibility of data 1. The analysis may result in a compressibility score for data1...”; para[0007]: “...the result may include a score of compression savings associated with the portion of the first data. Compression savings may be a percentage. For example, compression savings may be defined as (1-(Compressed Size/Original Size))*l00”, “compressibility score” read on ‘deduplication ratio’; a percentage can be represented as a ratio, such as, 25% = 1:4; Also see para[0055])
		making a fourth determination that the second deduplication ratio exceeds the deduplication ratio threshold; (in Hyde, paras [0030-31]: “FIG.3.... Method 100 begins (step 102) by utilizing reference count information as previously described to determine an appropriate level (e.g., heat) of tiered storage for a particular referenced data segment (step 104)...”, “FIG.4... Method 110 begins (step 112) by examining reference count data obtained from the deduplication engine (step 114)... If, for example, the reference count information on first access to any data segment has a reference count value that is higher than a predetermined threshold (step 118)...”, FIG.4: “Step 118, N” teach determination is made if deduplication ratio exceeds a threshold)
		making a fifth determination, based on the fourth determination, that insufficient unallocated high deduplication LSC is available to consolidate the second deduplicated data; (in Murase, FIG.11A, para[0065]: “Step 1600: When used space 1001 of the Tier1 pool 230-1 has reached to the threshold 1003,...” teaches that insufficient space is available in Tier1 pool) 
		identifying, based on the fifth determination, a second required overdraft storage capacity; (in Murase, para[0064]: “...This process is executed by free space management module 200, and may be triggered, for example, when generation of a Tier1 chunk is required...” teaches required overdraft capacity in Tier1 is equal to size of Tier1 chunk)
		making a sixth determination that insufficient unallocated low deduplication LSC is available to subsume the second required overdraft storage capacity; and (in Murase, FIG.12, para[0070]: “Step 1650: If there is not enough free space on the array group...”)
		issuing, based on the sixth determination, a LSC upgrade alert (paras [0071]: “Step 1660: Free space management module 200 sends an alert to the administrator indicating the lack of available free space in the array group and indicating that capacity needs to be added).

Regarding claim 7,
Hyde as modified by Kowles, Prahlad and Murase teaches all the claimed limitations as set forth in the rejection of claim 1 above.
		Hyde as modified by Kowles, Prahlad and Murase further teaches The method of claim 1, further comprising:
		receiving a second data storage request comprising a second original data; (in Hyde, para[0023]: “...data updates received from the hosts 2a, b ... n to write to the virtual storage volumes 22, 24, and 26...”)
		deduplicating the second original data to obtain a second deduplicated data and a second deduplication ratio; (in Hyde, paras [0027-28]: “...As the write data 52 is processed through the data deduplication engine 17, and as previously described, the write data 52 is tested for duplication with existing storage, and the deduplication engine passes the frequency and index information 56 to the storage/ data frequency index map 15. Storage systems that incorporate data deduplication functionality as shown in FIG.2, include a reference count for each chunk of data, which indicates how many chunks of virtual storage map onto a single chunk of physical storage, among other indications...”; It is implicit that deduplicated write data is determined by the deduplication engine 17 and “reference count” can be used to calculate the deduplication ratio; in Kowles, para[0073], FIG.4: “Device 105-b may analyze data 1 in relation to a compression algorithm to determine the compressibility of data 1. The analysis may result in a compressibility score for data1...”; para[0007]: “...the result may include a score of compression savings associated with the portion of the first data. Compression savings may be a percentage. For example, compression savings may be defined as (1-(Compressed Size/Original Size))*l00”, “compressibility score” read on ‘deduplication ratio’; a percentage can be represented as a ratio, such as, 25% = 1:4; Also see para[0055])
		making a fourth determination that the second deduplication ratio is below the deduplication ratio threshold; (in Hyde, paras [0030-31]: “FIG.3.... Method 100 begins (step 102) by utilizing reference count information as previously described to determine an appropriate level (e.g., heat) of tiered storage for a particular referenced data segment (step 104)...”, “FIG.4... Method 110 begins (step 112) by examining reference count data obtained from the deduplication engine (step 114)... If, for example, the reference count information on first access to any data segment has a reference count value that is higher than a predetermined threshold (step 118)...”, FIG.4: “Step 118, N” teach determination is made if deduplication ratio is below a threshold)
		making a fifth determination, based on the fourth determination, that sufficient unallocated low deduplication LSC is available to consolidate the second deduplicated data; and (in Murase, FIG.9, para[0054]: “Free space management module 200 then checks the Tier2 pool 230-2 to determine whether the Tier2 pool has sufficient free space 1002 to receive the return size 1304 of Tier2 chunks 1302... where Tier2 pool already has enough free space 1002” teaches that sufficient space is available in Tier2 pool) 	
		storing, based on the fifth determination, the second deduplicated data in the low deduplication LSC (in Murase, FIG.9, para[0054]: “...State 3-2 illustrates that free space management module 200 moves the return size 1304 of Tier2 chunks from the Tier1 pool to the Tier2 pool” teaches that Tier2 chunks are stored in Tier2 pool).

Regarding claim 8, 
		Hyde teaches A system, comprising: a computer processor;... 
		a dynamic protection agent (DPA) executing on the computer processor, and programmed to: (paras [0023-24]: “The storage controller 6 includes a processor 10 executing code 12 to perform storage controller operations... Storage controller 6 also includes a data deduplication engine 17 in communication with a storage management module 18 as will be further described...”, “storage controller 6” read on ‘DPA’)
		receive a first data storage request comprising a first original data; (para[0023]: “The storage controller 6 stores in cache 14 data updates received from the hosts 2a, b ... n to write to the virtual storage volumes 22, 24, and 26 (and thereby to volumes 28, 30, and 32...”)
		obtain a first deduplicated data and  ... following deduplication of the first original data,... (paras [0027-28]: “...As the write data 52 is processed through the data deduplication engine 17, and as previously described, the write data 52 is tested for duplication with existing storage, and the deduplication engine passes the frequency and index information 56 to the storage/ data frequency index map 15. Storage systems that incorporate data deduplication functionality as shown in FIG.2, include a reference count for each chunk of data, which indicates how many chunks of virtual storage map onto a single chunk of physical storage, among other indications...”; It is implicit that deduplicated write data is determined by the deduplication engine 17 and “reference count” can be used to calculate the deduplication ratio)
		make a first determination that the first deduplication ratio is below a deduplication ratio threshold,... (paras [0030-31]: “FIG.3.... Method 100 begins (step 102) by utilizing reference count information as previously described to determine an appropriate level (e.g., heat) of tiered storage for a particular referenced data segment (step 104)...”, “FIG.4... Method 110 begins (step 112) by examining reference count data obtained from the deduplication engine (step 114). Based on the reference count information or/and an implemented policy, the appropriate level for the reference data segment is initially established (step 116). If, for example, the reference count information on first access to any data segment has a reference count value that is higher than a predetermined threshold (step 118)...” and FIG.4: “Step 118, N” teach that a determination is made if deduplication ratio is below a threshold)
		and store the first deduplicated data in the low deduplication LSC (para[0029]: “Based at least in part on such activity, the storage management module 18 may determine where to place a particular data segment (e.g., in which of volumes 28, 30, and 32 as shown in FIG.1)” teaches storing data in appropriate volume/storage tier)
	
		Prahlad teaches ...a storage capacity comprising a licensed storage capacity (LSC) and an unlicensed storage capacity; (para[0107]: “A provisioning policy is a set of preferences, priorities, rules and/or criteria that specify how various clients 130... may utilize various system resources, including resources such as available storage on cloud storage sites 115A-N... A provisioning policy may specify, for example, data quotas for particular clients 130 (e.g. a gigabyte amount of data that can be stored monthly, quarterly or annually)...If a client... exceeds the policy, then a budget for that client/department may be charged for excess storage or resource allocation” and para[340]: “A software as a service model also permits clients 130 to utilize data management services and cloud storage on a capacity or utilization basis ( e.g., per-gigabyte pricing), without fixed capital expenditures (e.g., expenditures for a set of vendor-specific cloud boxes or a software or hardware license)...” teach storage capacity that can be provisioned as needed, which in turn teaches that the storage would comprise licensed and unlicensed capacity
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyde to incorporate the teachings of Prahlad and enable Hyde to support licensed and unlicensed storage capacity, as doing so would enable a flexible data management approach that includes cloud-based storage and balances capacity, compliance and cost requirements (Prahlad, para[0469]).

		While Hyde teaches calculating a reference count for each chunk of data that is requested to be stored, it doesn’t explicitly teach ...a first deduplication ratio..., wherein the first deduplication ratio is a ratio of a size of the first original data to a size of the first deduplicated data; ..., wherein the deduplication ratio threshold separates the LSC into a low deduplication LSC and a high deduplication LSC for capacity licensing based on the deduplication ratio threshold;...
		Kowles teaches ...first deduplication ratio, wherein the first deduplication ratio is a ratio of a size of the first original data to a size of the first deduplicated data; (in para[0073], FIG.4: “Device 105-b may analyze data 1 in relation to a compression algorithm to determine the compressibility of data 1. The analysis may result in a compressibility score for data 1...”; para[0007]: “...the result may include a score of compression savings associated with the portion of the first data. Compression savings may be a percentage. For example, compression savings may be defined as (1-(Compressed Size/Original Size))*l00”; “compressibility score” read on ‘deduplication ratio’; A percentage can be represented as a ratio, such as, 25% = 1:4, or 4:1, which is essentially ratio of size of the original data to size of the deduplicated data; Also see para[0055]) 
		..., wherein the deduplication ratio threshold separates the LSC into a low deduplication LSC and a high deduplication LSC for capacity licensing based on the deduplication ratio threshold; (in paras [0054-55]: “Analysis module 215 may receive a compressibility score and allocation module 220 may steer data to one of two or more storage areas based on the compressibility score. With at least two storage areas, upon determining the result of the compression algorithm analysis indicates the score of compression savings satisfies a threshold associated with the first storage area, allocation module 220 may store the first data in the first storage area. Upon determining the result of the compression algorithm analysis indicates the score of compression savings satisfies a threshold associated with the second storage area, allocation module 220 may store the first data in the second storage area... As one example, allocation module 220 may allocate sampled data to disk (relatively high latency) when the compressibility score is between 0% and 50%, and may allocate sampled data to solid state storage (relatively low latency) when the compressibility score is between 51 % and 100%.”, paras [0007,13,30,38, 55], FIG.5, paras [0073-77]: “...device 105-b may determine whether the compressibility score for data 1 satisfies a threshold for one of the storage tiers from tier 1 of 150-a to tier n of 155-a...” teach thresholds associated with separate storage tiers/ capacities, corresponding to high or low compressibility/deduplication score/ratio; para[0040]: “distribution of compressibility among all stored files or objects may be tracked. Those files that are most compressible may be stored in a relatively low latency storage area (e.g., SSD), and those files that are least compressible may be stored in a relatively high latency storage area (e.g., HDD). When new data is received, the distribution may be updated. If the new data is more compressible than most of the data in the relatively low latency storage, then at least some of the compressible data stored in the relatively low latency storage area may be moved to the relatively high latency storage and the new data may be stored in the relatively low latency storage area...  referred to as tier replacement” teaches capacity of low and high compressible storage areas increased or decreased based on a compressibility/deduplication threshold, which in turn teaches procuring capacity (licensing) based on the threshold)
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyde to incorporate the Kowles and enable Hyde to calculate a deduplication ratio for data requested to be stored and enable a storage system comprising different capacities/tiers based on deduplication ratio threshold, as doing so would enable storing most compressible data in a low latency storage area (e.g., SSD), and least compressible data in a high latency storage area (e.g., HDD) (Kowles, para[0040]).

		While Hyde discusses determining available space in a particular storage tier and promoting, swapping or demoting data between different storage tiers based on available space and reference count information (paras [0038-43] FIG.5), it does not explicitly teach ...make a second determination, based on the first determination, that insufficient unallocated low deduplication LSC is available to consolidate the first deduplicated data; identify, based on the second determination, a first required overdraft storage capacity; make a third determination that sufficient unallocated high deduplication LSC is available to subsume the first required overdraft storage capacity; adjust, based on the third determination, the low deduplication LSC and the high deduplication LSC by the first required overdraft storage capacity; ...wherein the first required overdraft storage capacity is a difference between a required LSC needed to consolidate the first deduplicated data and an available LSC representing the unallocated low deduplication LSC.
		Murase teaches ...make a second determination, based on the first determination, that insufficient unallocated low deduplication LSC is available to consolidate the first deduplicated data; (in FIG.7, paras [0050-51]: “...the Tier2 pool 230-2 is approaching its own threshold 1003... State 1-3 illustrates that the free space management module 200 may thereafter move a certain amount of Tier2 chunks 1107 from Tier2 pool 230-2 to Tier1 pool 230-1” teaches that a determination is made if Tier2 pool has insufficient space to store additional chunks, considering the threshold and margin space that needs to be reserved; Also see para[0045]: “margin space 660”; para[0048]: “Free space 1002, Threshold 1003”; “Tier2” read on ‘low deduplication licensed storage capacity (LSC)’)
		identify, based on the second determination, a first required overdraft storage capacity; (FIG.7, para[0051]: “Tier2 chunks 1107” read on ‘first required overdraft storage capacity’ as it represents the required space needed in Tier1 pool)
		make a third determination that sufficient unallocated high deduplication LSC is available to subsume the first required overdraft storage capacity; (FIG.7, para[0051]: “...This action increases the free space 1002 of the Tier2 pool 230-2 while also maintaining a certain size of a margin space 1104 in the Tier1 pool 230-1. As discussed above, the margin space 1004 is a reserved amount of free capacity reserved in the Tier1 pool for allocation of new Tier1 chunks so that the entire added capacity is not filled with Tier2 chunks...” teaches that a determination is made if there is sufficient space available in Tier1 pool to subsume the Tier2 chunks; “Tier1” read on ‘high deduplication licensed storage capacity (LSC)’)
		adjust, based on the third determination, the low deduplication LSC and the high deduplication LSC by the first required overdraft storage capacity; (FIG.7, paras [0050-51] teach that storage space in Tier1 pool is adjusted and utilized to store Tier2 chunks, thereby increasing Tier2’s logical capacity) 
		...wherein the first required overdraft storage capacity is a difference between a required LSC needed to consolidate the first deduplicated data and an available LSC representing the unallocated low deduplication LSC. (in FIG.7, para[0051]: “Tier 2 chunks 1107” read on ‘required overdraft storage capacity’ as it represents the required space needed in Tier1 pool; Also see FIG.13, para[0093]: “Step 1930: Free space management module 200 compares “v_ReturnSize” with the free space 1002 of the Tier2 pool minus the threshold value. If the Tier2 pool does not have enough remaining free space to accommodate the entire quantity of returning Tier2 chunks, the process calls the Tier2 pool expansion process described above in FIG. 12 starting at Step 1820;...”, “v_ReturnSize” read on ‘required overdraft storage capacity’, “returning Tier2 chunks” teaches data received/to be stored)
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyde to incorporate the teachings of Murase and enable Hyde to determine if there is sufficient unallocated space in the appropriate storage capacity/tier and adjust/use space, if available, from other storage capacities/tiers, as doing so would enable deploying a particular amount of storage capacity when it is actually needed and reduce storage resource costs by minimizing the entire amount of unutilized space in a tiered storage system (Murase, para[0026]).


		Hyde as modified by Prahlad, Kowles and Murase teaches all the claimed limitations as set forth in the rejection of claim 8 above.
		Hyde as modified by Kowles further teaches The system of claim 8, further comprising: a data deduplication agent (DDA) executing on the computer processor and operatively connected to the DPA, (para[0024]: “Data deduplication engine 17” read on ‘DDA’, “storage controller 6” read on ‘DPA’)
		wherein the DPA is programmed to:
		provide the first original data to the DDA; and (In Hyde, para[0024]: “Storage controller 6 also includes a data deduplication engine 17 in communication with a storage management module 18 as will be further described. Data deduplication engine 17 is configured for performing, in conjunction with processor 10, data deduplication operations on write data passed through storage controller 6...”)
		receive, from the DDA, the first deduplicated data and the first deduplication ratio after the DDA has deduplicated the first original data; (In Hyde, paras [0027-28]: “...As the write data 52 is processed through the data deduplication engine 17, and as previously described, the write data 52 is tested for duplication with existing storage, and the deduplication engine passes the frequency and index information 56 to the storage/ data frequency index map 15. Storage systems that incorporate data deduplication functionality as shown in FIG.2, include a reference count for each chunk of data, which indicates how many chunks of virtual storage map onto a single chunk of physical storage, among other indications...”; It is implicit that “reference count” can be used to calculate the deduplication ratio; In Kowles, para[0073], FIG.4: “Device 105-b may analyze data 1 in relation to a compression algorithm to determine the compressibility of data 1. The analysis may result in a compressibility score for data1...”; para[0007]: “...the result may include a score of compression savings associated with the portion of the first data. Compression savings may be a percentage. For example, compression savings may be defined as (1-(Compressed Size/Original Size))*l00”, “compressibility score” read on ‘deduplication ratio’; a percentage can be represented as a ratio, such as, 25% = 1:4; Also see para[0055])

Regarding claim 10, 
		Hyde as modified by Prahlad, Kowles and Murase teaches all the claimed limitations as set forth in the rejection of claim 8 above.
		Hyde further teaches The system of claim 8, further comprising:
		a logical storage pool (LSP) formed from a plurality of physical storage devices operatively connected to the computer processor, (para[0022]: “A number of virtual volumes 22, 24, and 26 are presented to the host systems 2a, b ... n in lieu of presenting a number of physical or logical Volumes (often which may be physically configured in a complex relationship)...”; Also see para[0026])
		wherein a low deduplication LSC comprises a first portion of the LSP, wherein a high deduplication LSC comprises a second portion of the LSP (para[0018]: “. Accordingly, a data segment having an increased reference count indicates that such data segment is in demand and should be appropriately placed in a higher performance storage tier (i.e., SSD having reduced latency). Alternatively, a data segment having a lower reference count indicates that such data segment is in lesser demand and should be appropriately placed in a lower performance storage tier (i.e., disk and/or tape) where elements of cost-effectiveness are maximized...”; Also see para[0016, 19-20]; “lower performance storage tier” read on ‘low deduplication LSC’, “higher performance storage tier” read on ‘high deduplication LSC’).

Regarding claim 11, 
		Hyde as modified by Prahlad, Kowles and Murase teaches all the claimed limitations as set forth in the rejection of claim 10 above.
		Prahlad further teaches The system of claim 10, further comprising:
		an unlicensed storage capacity (USC) comprising a third portion of the LSP (para[0107]: “A provisioning policy is a set of preferences, priorities, rules and/or criteria that specify how various clients 130... may utilize various system resources, including resources such as available storage on cloud storage sites 115A-N... A provisioning policy may specify, for example, data quotas for particular clients 130 (e.g. a gigabyte amount of data that can be stored monthly, quarterly or annually)...If a client... exceeds the policy, then a budget for that client/department may be charged for excess storage or resource allocation” teaches storage system including flexible access to additional/unlicensed storage capacity).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hyde, Kowles and Murase to incorporate the teachings of Prahlad and enable Hyde to support unlicensed storage capacity, as doing so would enable a flexible data management approach that includes cloud-based storage and balances capacity, compliance and cost requirements (Prahlad, para[0469]).

Regarding claim 12, 
		Hyde as modified by Prahlad, Kowles and Murase teaches all the claimed limitations as set forth in the rejection of claim 10 above.
		Hyde further teaches The system of claim 10, wherein the DPA and the LSP are part of a backup storage system (BSS) (para[0021]: “FIG.1 illustrates a computing storage environment... A plurality of host systems 2a, b ... n transmit Input/Output (I/O) requests to one or more storage volumes 28, 30, and 32 through a storage controller 6 which manages access to the storage volumes 28, 30, and 32....”, “computing storage environment” read on ‘BSS’, “storage controller 6” read on ‘DPA’, “storage volumes 28, 30, and 32” read on ‘LSP’).

Regarding claim 13, 
		Hyde as modified by Prahlad, Kowles and Murase teaches all the claimed limitations as set forth in the rejection of claim 12 above.
		Hyde further teaches The system of claim 12, further comprising:
		a production computing system (PCS) operatively connected to the BSS, (para[0022]: “host systems 2a, b ... n” read on ‘PCS’)
		wherein the first data storage request is submitted by the PCS (para[0023]: “...data updates received from the hosts 2a, b ... n”).

Regarding claim 14, 
		Claim 14 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 16, 
		Claim 16 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

Regarding claim 17, 
		Claim 17 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Regarding claim 18, 
		Claim 18 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Regarding claim 19, 
		Claim 19 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.


		Claim 20 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        


/POLINA G PEACH/Primary Examiner, Art Unit 2165